12 Ill. App. 2d 474 (1956)
139 N.E.2d 824
In Matter of Estate of Reuben Joseph Thikoll, also known as Joseph Reuben, Deceased.
Rhea Reuben, Appellee,
v.
Edwin M. Katz, Appellant.
Gen. No. 46,947.
Illinois Appellate Court  First District, First Division.
November 19, 1956.
Released for publication February 11, 1957.
Ben Copple, for appellant.
William Allen Nathenson and Kenneth W. Bellile, for appellee.
(Abstract of Decision.)
Opinion by JUDGE FRIEND.
Order affirmed.
Not to be published in full.